Citation Nr: 0922704	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  03-09 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  It was subsequently transferred to the 
jurisdiction of the RO in Cleveland, Ohio.

In December 2004, and again in July 2008, this case was 
remanded by the Board for additional evidentiary development.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
Veteran engaged in combat with the enemy.

2.  The Veteran does not have post-traumatic stress disorder 
(PTSD) due to his military service, and a diagnosis of PTSD 
based on an independently verifiable inservice stressor is 
not shown.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's April 2001 and June 2002 letters advised the Veteran 
of the foregoing elements of the notice requirements.  These 
elements were further expounded upon in the RO's July 2008 
letter to the Veteran.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
RO's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the RO); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  


With respect to the Dingess requirements, the RO's July 2008 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment and service personnel records, as well as 
his identified VA and private medical treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, despite 
multiple requests in VA letters sent in June 2002, February 
2005, November 2005 and July 2008, the Veteran has not 
provided sufficient information which would permit VA to 
verify his claimed inservice stressors.  

In July 2002, pursuant to a request from the RO, the Veteran 
identified three primary stressors responsible for his PTSD.  
He reported that he had received small arms fire while 
stationed at Dong Ha in approximately November 1970 and while 
he had been on a convoy to Khe Sanh in approximately December 
1970.  He also reported that a friend of his had been 
assassinated by the enemy while on guard duty in 
approximately January 1971.  He did not report the names of 
the individuals involved, their units of assignment, or his 
unit of assignment.  

A review of his service personnel records revealed that the 
Veteran served in the Republic of Vietnam from October 1970 
to October 1971.  Furthermore, during the time frame of his 
alleged stressors, he was assigned to the 135th Light 
Maintenance Company (October 18, 1970 to February 9, 1971).

During a VA psychiatric examination in September 2002, which 
concluded with a diagnosis of PTSD, the Veteran cited several 
stressors.  He stated that he knew a fellow soldier who had 
had his throat cut on guard duty.  He also stated that he had 
received small arms fire.  In one such incident, he noted 
that a fellow soldier had been wounded by sniper fire during 
a convoy.  He also reported that he had seen the remains of 
soldiers who had been killed in their vehicles by rocket-
propelled grenades.  Finally, he noted that he experienced 
short rounds while working in Khe Sanh.  

In December 2004, the Board remanded this matter for the RO 
to contact the Veteran to provide further details of his 
stressors.  In response to the RO's November 2005 request for 
additional information from which to corroborate his alleged 
stressors, the Veteran submitted a November 2005 statement 
indicating that he did not know the names or unit numbers of 
the individuals involved in his claimed stressors.

Thereafter, the RO sought verification of the Veteran's 
alleged inservice stressors through the U.S. Army and Joint 
Services Records Research Center (JSRRC) project.  The April 
2007 JSRRC project response noted the Veteran's contentions 
of receiving small arms fire while travelling in a convoy.  
It then indicated that the MAC-V records had documented two 
such convoy attacks in August 1970 and in November 1970.  
However, the Veteran's service personnel records reflect that 
he was not in the Republic of Vietnam until October 1970.  
Accordingly, the first documented convoy attack in August 
1970 is not related to his claimed stressor.  Moreover, the 
second documented convoy attack, occurring in November 1970, 
is not near the area referenced by the Veteran's claimed 
stressor concerning a convoy attack while travelling via 
convoy to Khe Sanh.  No findings corroborating the Veteran's 
other claimed stressors were indicated.

In February 2008, the Board remanded this matter seeking 
additional details from the Veteran relating to his claimed 
inservice stressors.  In response to the RO's July 2008 
letter requesting additional details, the Veteran submitted a 
July 2008 statement indicating that he had no other 
information or evidence to give VA to substantiate his claim.  
Thereafter, RO determined that it lacked the necessary 
information from which to corroborate the Veteran's alleged 
stressors, and a formal finding of this determination was 
placed in the Veteran's claims file in October 2008.

Under these circumstances, the RO has taken all reasonable 
steps to verify the Veteran's claimed inservice stressors.  
Despite repeated requests, the Veteran has failed to provide 
sufficient information from which the RO may verify his 
claimed inservice stressors.  As it currently stands, the 
evidence of record concerning the details of the Veteran's 
alleged inservice stressors are no different than they were 
at the time of the RO's prior request to the JSRRC project, 
and therefore further attempts to corroborate one of these 
stressors would be futile.  In making this determination, the 
Board points out that the Veteran has not provided any 
further information from which to verify any of his claimed 
stressors.  The Board also notes that absent a confirmed 
stressor, no additional medical examination is required.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis herein focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims (Court) has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the Veteran served on active duty in the Army 
from September 1969 to July 1973, including service in the 
Republic of Vietnam from October 1970 to October 1971.  
During his period of service in Vietnam, the Veteran was 
assigned to the 135th Light Maintenance (CS) from October 
1970 to February 1971, and to the HMSC 18th Maintenance 
Battalion (DS), from February 1971 to October 1971.  A review 
of his service medical records is completely silent as to any 
complaints of or treatment for PTSD.

Post service treatment records reflect that the Veteran has 
been diagnosed at times with PTSD.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007) (holding that a current disability 
exists if the diagnosed disability is present at the time the 
claim is filed or during the pendency of the claim, even if 
the disability resolves prior to adjudication).  The Court 
has also held that, "[j]ust because a physician or other 
health professional accepted appellant's description of his 
[wartime] experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional).  

The objective evidence does not show that the Veteran engaged 
in combat with the enemy.  Although he was stationed in the 
Republic of Vietnam from October 1970 to October 1971, the 
Veteran's service personnel records give no evidence of 
participation in combat.  His principal duty throughout this 
period was listed as wheeled vehicle mechanic or general 
mechanic.  His service personnel records noted his 
participation in the U.N. Counteroffensive, Phase VII, and 
Unnamed Campaign 15th.  However, he was not awarded any 
decorations, medals, badges, or commendations confirming his 
participation in combat.  Specifically, his report of 
separation, Form DD 214, noted that he was awarded the 
Vietnam Service Medal, Vietnam Campaign Medal and Marksman 
Badge.


As the Veteran is not shown to have participated in combat, 
the Veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

Notwithstanding the diagnoses of PTSD, the evidence of record 
does not provide corroboration or verification of the 
occurrences of the Veteran's claimed stressors by official 
service records or other credible supporting evidence.

Despite multiple requests in VA letters sent in June 2002, 
February 2005, November 2005 and July 2008, the Veteran has 
not provided sufficient information which would permit VA to 
verify his claimed inservice stressors.  

In July 2002, pursuant to a request from the RO, the Veteran 
identified three primary stressors responsible for his PTSD.  
He reported that he had received small arms fire while 
stationed at Dong Ha in approximately November 1970 and while 
he had been on a convoy to Khe Sanh in approximately December 
1970.  He also reported that a friend of his had been 
assassinated by the enemy while on guard duty in 
approximately January 1971.  He did not report the names of 
the individuals involved, their units of assignment, or his 
unit of assignment.  

During a VA psychiatric examination in September 2002, which 
concluded with a diagnosis of PTSD, the Veteran cited several 
stressors.  He stated that he knew a fellow soldier who had 
his throat cut while on guard duty.  He also stated that he 
had received small arms fire.  In one such incident, he noted 
that a fellow soldier had been wounded by sniper fire during 
a convoy.  He also reported that he had seen the remains of 
soldiers who had been killed in their vehicles by rocket-
propelled grenades.  Finally, he noted that he experienced 
short rounds while working in Khe Sanh.  

In December 2004, the Board remanded this matter for the RO 
to contact the Veteran to provide further details of his 
stressors.  In response to the RO's November 2005 request for 
additional information from which to corroborate his alleged 
stressors, the Veteran submitted a November 2005 statement 
indicating that he did not know the names or unit numbers of 
the individuals involved in his claimed stressors.

Thereafter, the RO sought verification of the Veteran's 
alleged inservice stressors through the JSRRC project.  The 
April 2007 response from the JSRRC project noted the 
Veteran's contentions of receiving small arms fire while 
travelling in a convoy.  It then indicated that MAC-V records 
had documented two such convoy attacks in August 1970 and in 
November 1970.  However, the Veteran's service personnel 
records reflect that he was not in the Republic of Vietnam 
until October 1970.  Accordingly, the first documented convoy 
attack in August 1970 is not related to his claimed stressor.  
Moreover, the second documented convoy attack, occurring in 
November 1970, is not near the area referenced by the 
Veteran's claimed stressor concerning a convoy attack.  
Specifically, the Veteran reported an incident occurring 
while on convoy to Khe Sanh, but the documented attacked 
happened near An Khe.  Moreover, no findings corroborating 
the Veteran's other alleged stressors were indicated.

In February 2008, the Board remanded this matter seeking 
additional details from the Veteran relating to his claimed 
inservice stressors.  In response to the RO's July 2008 
request letter, the Veteran responded that same month 
indicating that he had no other information or evidence to 
give VA to substantiate his claim.  Thereafter, RO determined 
that it lacked the necessary information from which to 
corroborate the Veteran's alleged stressors, and submitted a 
formal finding of this determination into the Veteran's 
claims file in October 2008.

Under these circumstances, the Board finds that the Veteran 
has not provided sufficient information from which to verify 
a claimed inservice stressor.  The April 2007 response from 
the JSRRC project was silent as to any findings corroborating 
the Veteran's alleged stressors.  Moreover, despite repeated 
requests, the Veteran has not provided any specific 
information regarding his alleged stressors, or witnesses to 
these alleged stressors.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ("The duty to assist is not a one-way street.  If 
a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.").  In 
addition, the RO has made a formal finding that the 
information provided is insufficient to sent to the JSRRC to 
allow for a meaningful research of available records from 
which to corroborate his alleged stressors.  Finally, the 
Board notes that there is evidence of record which negatively 
reflects on the Veteran's credibility relating prior claims 
of his for monetary benefits.  A September 1999 VA treatment 
report noted that the Veteran reportedly was limiting his 
exercise because he was "trying to get SSI" and was 
"afraid if I'm seen exercising a lot, I may not get it."  
An August 1994 private psychiatric treatment report noted 
that the Veteran arranged to divorce his spouse in 1990 so 
that he could go on welfare and take care of the children in 
case he was laid off due to a possible plant closing.

The preponderance of the evidence is against the Veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. 
§ 5107.  The objective evidence of record does not show that 
the Veteran engaged in combat with the enemy, and therefore 
his statements alone are not sufficient to establish the 
occurrence of the claimed stressors; his statements must be 
corroborated by credible supporting evidence.  With no 
corroborating credible supporting evidence that the stressors 
occurred, the requirements for a grant of service connection 
for PTSD are not met.  38 C.F.R. § 3.304(f).  Accordingly, 
service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


